DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressure-vacuum source configured to manage a reservoir pressure of the reservoir” in claim 1 and “pressure-vacuum source configured to maintain the reservoir pressure of the reservoir at a specific pressure” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The remaining claims are rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a computer configured to control the valve in response to the pressure detected by the one or more pressure sensors”. As claim 1 only recites “a first pressure sensor”, it is unclear what the “one or more pressure sensors” would be referring to. For the purpose of examination, the limitation will be interpreted as -a computer configured to control the valve in response to the pressure detected by the first pressure sensor”
The preamble of claims 8-19 recite “The surgical cassette of claim…”. However, there is insufficient antecedent basis for a surgical cassette in the claims, since the preamble of claim 1 disclosed “an ophthalmic surgical system”. For the purpose of examination, claims 8-19 will be interpreted as having -the system- as part of the preamble.
The remaining claims are rejected by virtue of being dependent on claim 1.
Claim limitation “pressure-vacuum source configured to manage a reservoir pressure of the reservoir” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this instance, the specification does not provide sufficient structure for a “pressure-vacuum source”, and representation of the pressure-vacuum source within the figures are merely diagrammatic. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purpose of examination, the limitation “pressure-vacuum source configured to manage a reservoir pressure of the reservoir” will be interpreted as any source that is capable of providing positive pressure, as well as negative pressure,
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (US 20140323953 A1) in view of Suzuki (US 20080033349 A1) and further in view of Hicky (US 20170224888 A1).
Regarding claim 1, Sorensen discloses an ophthalmic surgical system, comprising: 
an irrigation conduit (315) in fluid communication with a handpiece (112) and configured to carry fluid toward a surgical site (fig. 1 and 3, irrigation line 315 leading to handpiece 112 to carry fluid to the eye, paragraph 0028)
an aspiration conduit (325) in fluid communication with the handpiece (112) and configured to carry fluid away from the surgical site (fig. 1 and 3, aspiration line 325 leading to handpiece 112 to carry fluid away from the eye, paragraph 0029)
an aspiration pump (335) configured to create a vacuum pressure in the aspiration conduit 325 to draw fluid through the aspiration conduit towards a drain reservoir 341 (fig. 1 and 3, pump 335 interfaces with aspiration conduit 325 and ultimately leads to a waste reservoir 341, paragraph 0029)
a reservoir 340 configured for surge mitigation (fig. 1 and 3, vent reservoir 340 connected to relief valve 350 for surge mitigation, see paragraph 0029, “vacuum relief valve 350 may be controlled to open and close to decrease the effects of occlusion surge”)
a valve 350 in fluid communication with the aspiration conduit (325) and the reservoir (340), the valve (350) configured to provide one or more channels between the aspiration conduit (45) and the reservoir (340) (fig. 3, vacuum relief valve 350 in communication with aspiration line 325 and vent reservoir 340 via bypass conduit 345, paragraph 0042, the vacuum pressure within the aspiration conduit 325 draws a fluid from the vent reservoir into the bypass conduit 345. This movement of the fluid”).
a reservoir configured to hold fluid (fig. 3, vent reservoir 340 contains fluid, paragraph 0030, “vacuum pressure within the aspiration conduit 325 draws a fluid from the vent reservoir 340”)
a valve (350) in fluid communication with the aspiration conduit (325) and the reservoir (340), the valve (350) configured to provide one or more channels between the aspiration conduit (325) and the reservoir (340) (fig. 3, vacuum relief valve 350 in fluid communication with aspiration line 325 and vent reservoir 340 via bypass conduit 345, see paragraph 0029, “a bypass conduit 345 is also in fluid communication with the aspiration line 325 and the vent reservoir 340”) 
a first pressure sensor (365) configured to detect a pressure associated with the surgical site (fig. 1, hand piece pressure sensor 365, paragraph 0033, “From its location in the hand piece, the pressure sensor 365 detects a fluid pressure associated with the surgical site” and
a computer (360) configured to control the valve (350) in response to the pressure detected by the first pressure sensor (365) to mitigate a pressure change (fig. 3, controller 360 constitutes as a computer, see paragraph 0031, “The controller 360 may include a processor and a memory that may include an executable program for operating the vacuum relief valve 350”, also see paragraph 0029, “the vacuum relief valve 350 may be controlled to open and close to decrease the effects of occlusion surge, so that IOP [intraocular pressure] can be maintained or quickly restored to acceptable levels”).
Sorensen fails to teach wherein the reservoir is coupled with a pressure-vacuum source to manage a reservoir pressure of the reservoir.
However, Suzuki teaches an irrigation/aspiration apparatus for ocular use (abstract) wherein an irrigation bottle (10) used for venting an aspiration line (paragraph 0009, a vent tube for making the irrigation liquid flow into the aspiration tube by releasing a control valve for reducing residual aspiration”, paragraph 0041, “the irrigation liquid inside the irrigation bottle 10 and the chamber 50 starts to flow into the aspiration tube 17 via the vent tube 20. Thereby, the aspiration pressure of the handpiece 6 is reduced”), wherein the pressure of the irrigation bottle (10) is alterable (paragraph 0020, “The pole 12 is moved up and down by an up-and-down driving apparatus 14 and is capable of changing a height of the irrigation bottle 10. Irrigation pressure is adjusted so as to supply the patient's eye E with the irrigation liquid at proper fluid pressure (quantity of flow or irrigation speed) according to the height at which the irrigation bottle 10 is set.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Sorensen such that it comprises a means of managing a reservoir pressure of the reservoir, as taught and suggested by Suzuki, for the purpose of providing a suitable structure to vary the pressure within the reservoir in order to vary the speed in which it vents the aspiration line.
Sorensen, as modified by Brody, fails to teach wherein the reservoir is coupled with a pressure-vacuum source to manage a reservoir pressure of the reservoir.
However, Hicky teaches an irrigation container (30) that is pressurized by a pressure supply (50), wherein the pressure supply (50) may be any source known in the art to supply pressure to the irrigation source (30), such as peristaltic and pneumatic pumps (paragraph 0025, “pressure supply 50 may be any source known in the art to supply pressure to irrigation source 30, e.g. various types of pumps, such as, but not limited to peristaltic, Venturi, pneumatic, or a combination thereof”). NOTE: a peristaltic pump would be capable of providing a positive pressure and a negative pressure, and thus constitutes as a pressure-vacuum source.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Sorensen in view of Brody such that the reservoir is coupled with a pressure-vacuum source to manage a reservoir pressure of the reservoir, as taught and suggested by Hicky, for the purpose of providing a suitable means of applying pressure to the reservoir that can be electronically controlled and monitored and provide means for controlling the pressure source (see Hicky, paragraph 0040, “As known in the art, the pressure supply 50 may be electronically controlled and monitored by the control module 60”).
Regarding claim 2, Sorensen discloses wherein the computer (360) is further configured to: control the valve (350) to decrease the vacuum pressure in the aspiration conduit (325) when the pressure associated with the surgical site is less than a first pressure threshold (paragraph 0010, “a controller in communication with the vacuum relief valve and the pressure sensor and configured to control the vacuum relief valve to decrease the vacuum pressure in the aspiration conduit when the pressure detected by the pressure sensor is less than a first pressure threshold.”).
Regarding claim 3, Sorensen discloses wherein the computer (360) is further configured to control the valve (350) to decrease the vacuum pressure by controlling the valve (350) to provide the one or more channels to allow fluid from the reservoir (340) to the aspiration conduit (325) (paragraph 0030, “Upon opening of the vacuum relief valve 350, the vacuum pressure within the aspiration conduit 325 draws a fluid from the vent reservoir 340 into the bypass conduit 345. In one embodiment, the opening of the vacuum relief valve 350 reduces the vacuum pressure within the aspiration conduit 325”). 
Regarding claim 4, Sorensen discloses wherein the computer is further configured to: control the valve (350) to provide the one or more channels by providing a second channel (345) from the reservoir (340) to an aspiration connector (fig. 3, bypass conduit 345 provided by valve 350 when valve is activated and it leads from reservoir 340 to the end of aspiration line 325, wherein the end of the aspiration line connects to the handpiece 112 and thus is an aspiration connector, paragraph 0029), the aspiration connector configured to couple to the handpiece (fig. 3, end of aspiration line 325 attached to handpiece 112).
Regarding claim 5, Sorensen discloses wherein the computer is further configured to control the valve (350) to provide the one or more channels by providing a first channel from the reservoir (340) to the aspiration pump (335) (fig. 3, vacuum relief valve 350 is in communication with bypass conduit 345. Since bypass conduit 345 is in fluid communication with vent reservoir 340 and aspiration line 325, and since aspiration line 325 is in fluid communication with the pump 335, a first channel from the reservoir to the aspiration pump is provided, see annotated fig. 3 below), and a second channel (345) from the reservoir (340) to an aspiration connector (fig. 3, bypass conduit 345 provided by valve 350 when valve is activated and it leads from reservoir 340 to the end of aspiration line 325, wherein the end of the aspiration line connects to the handpiece 112 and thus is an aspiration connector, paragraph 0029), the aspiration connector configured to couple to the handpiece (fig. 3, end of aspiration line 325 attached to handpiece 112).

    PNG
    media_image1.png
    622
    953
    media_image1.png
    Greyscale


Regarding claim 6, Sorensen discloses wherein the first pressure threshold has a value in the range of 0 to 207 mmHg (paragraph 0010, “before the vacuum pressure reaches a vacuum level lower than -50 mmHg”, claim 16, “first pressure threshold to only partially vent the vacuum pressure while using the vacuum relief valve to maintain the vacuum pressure at a vacuum greater than about -50 mmHg”).
Regarding claim 7, Sorensen discloses wherein the first pressure sensor (365) detects when the pressure associated with the surgical site is less than the first pressure threshold (paragraph 0010, “before the vacuum pressure reaches a vacuum level lower than -50 mmHg”).
Regarding claim 8, Sorensen discloses wherein the system comprises an irrigation pressure sensor configured to detect an irrigation pressure within the irrigation conduit (fig. 3, irrigation pressure sensor “IPS” along irrigation line, paragraph 0034, “the pressure sensor 365 is an irrigation pressure sensor 365 located along the irrigation conduit 315 within the handpiece 112. The irrigation pressure sensor detects the irrigation pressure within the irrigation conduit”).
Regarding claim 9, Sorensen discloses wherein the first pressure sensor (365) comprises an irrigation pressure sensor (365) configured to detect an irrigation pressure at the surgical site (fig. 3, irrigation pressure sensor “IPS” within irrigation line 315, paragraph 0040, “the pressure sensor 365 may be an irrigation pressure sensor detecting irrigation pressure using the irrigation conduit”). NOTE: the irrigation pressure sensor serves the function of the “first pressure sensor configured to detect a pressure associated with the surgical site” as recited in claim 1, see Sorensen claim 1, “a pressure sensor disposed and configured to detect a pressure associated with the surgical site”, claim 3, “wherein the pressure is an irrigation conduit pressure sensor located along the irrigation conduit to detect an irrigation pressure within the irrigation conduit”).
Regarding claim 10, Sorensen discloses wherein the first pressure sensor (365) is located at the handpiece (112) (fig. 3, pressure sensor 365 in handpiece 112 can detect pressure associated with surgical site, paragraph 0033, “from its location in the hand piece, the pressure sensor 365 detects a fluid pressure associated with the surgical site”).
Regarding claim 11, Sorensen discloses wherein the computer (360) is further configured to control the valve (350) to cease the decrease of the vacuum pressure in the aspiration pump by controlling the valve (350) to cease allowing the fluid after a predetermined period of time (paragraph 0035, “When the aspiration pressure sensor 330 detects that the aspiration pressure is greater than the second pressure threshold, then the controller 360 closes the vacuum relief valve 350 to control the rate of increase of the pressure within the aspiration conduit 325, and allows for the aspiration system to continue with normal operations after a period of time passes”).
Regarding claim 12, Sorensen discloses wherein the computer (360) is further configured to control the valve (350) to cease the decrease of the vacuum pressure in the aspiration conduit (325) by controlling the valve (350) to cease allowing the fluid when a diverter of the valve reaches a closing angle (fig. 3, valve 350 as a rotary valve, and the “diverter” is interpreted as the means of rotating the valve to be at an angle to allow fluid, paragraph 0047, “The method of FIG. 6 may be implemented when the vacuum relief valve 350 of FIG. 3 is a rotary valve that opens to a particular angular position. When the vacuum relief valve 350 reaches a predetermined angular setting, the controller 360 closes it.”).
Regarding claim 13, Sorensen discloses wherein the computer is further configured to control the valve (350) to cease the decrease of vacuum pressure in the aspiration conduit (325) when the pressure associated with the surgical site reaches a second pressure threshold by controlling the valve (350) to cease allowing the fluid (paragraph 0032, “The controller 360 may include a first pressure threshold relating to the irrigation pressure as a representation of ocular pressure and a second pressure threshold relating to a minimum operating pressure or minimum vacuum pressure”, paragraph 0035, “when the aspiration pressure sensor 330 detects that the aspiration pressure is greater than the second pressure threshold, then the controller 360 closes the vacuum relief valve 350 to control the rate of increase of the pressure within the aspiration conduit 325…. Once the vacuum relief valve is closed, the vacuum pressure may increase (move away from atmospheric pressure) or remain the same”)
Regarding claim 14, Sorensen discloses wherein the second pressure threshold has a value in the range of 0 to 760 mmHg (paragraph 0036, “in some embodiments, the normal operating condition vacuum level is a vacuum greater than about -50 mmHg, and the vacuum level is controlled so as to not rise above -50 mmHg near the pump that creates vacuum in the aspiration line, as detected for example by the aspiration sensor… In some embodiments, the second pressure threshold is set to ensure the pressure does not rise over the pressures identified above”).
Regarding claim 15, Sorensen discloses wherein the system further comprises a second pressure sensor (330), the second pressure sensor (330) detects when the pressure associated with the surgical site reaches the second pressure threshold (fig. 3, aspiration pressure sensor 330, paragraph 0035, “When the aspiration pressure sensor 330 detects that the aspiration pressure is greater than the second pressure threshold”).
Regarding claim 16, Sorensen discloses wherein the second pressure sensor comprises an aspiration pressure sensor (330) configured to detect an aspiration pressure within the aspiration conduit (325) (fig. 3, aspiration pressure sensor 330 with aspiration line 325, paragraph 0043, “detecting the aspiration pressure with the aspiration pressure sensor 330 located along the aspiration conduit”)
Regarding claim 17, Sorensen, as modified by Brody, fails to teach to wherein the pressure-vacuum source is configured to maintain the reservoir pressure of the reservoir at a specific pressure with a value in range of 0 to 500 mmHg.
However, Hickey teaches wherein a pressurizing source can be controlled (paragraph 0040, “the pressure supply 50 may be electronically controlled and monitored by the control module 60. The control module 60 may further measure and provide variables of the pressure supply 50 to a user or surgeon, and thereafter provide means for controlling the pressure supply”), and thus would be configured to pressurize the fluid to a variety of values.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Sorensen in view of Brody such that the pressure-vacuum source is configured to maintain the reservoir pressure of the reservoir at a specific pressure, as taught and suggested by Hicky, for the purpose of providing a suitable means that allows the user to actively control the pressure pressure-vacuum source (see Hicky, paragraph 0040).
Sorensen, as modified by Brody and Hicky, is silent to wherein the specific pressure has a value in range of 0 to 500 mmHg.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Sorensen in view of Brody and Hicky such that the specific pressure has a value in the range of 0 to 500 mmHg for the purpose of providing a suitable value to pressurize the reservoir to allow it to exit into the system and decrease negative pressure therein, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, applicant appears to place no criticality on the values within the range, stating they the reservoir pressure may be in the range of 0 to 500 mmHg (see application specification, paragraph 0037). In this instance, the device disclosed in either Hicky or Sorensen, as modified by Brody and Hicky, would not function differently is the specific pressure value was in the range of 0 to 500 mmHg.
Regarding claim 18, Sorensen fails to teach wherein the valve is located at the reservoir.
However, because the reservoir (330) is in direct fluid communication with the vacuum relief valve (350) (fig. 3, reservoir 330 in fluid path of relief valve 350), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Sorensen such that the valve is located at the reservoir for the purpose of providing a more compact assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case, rearrangement would not change the functionality of the device disclosed in Sorensen for the valve to be located at the reservoir as opposed to on the bypass conduit, as the valve would allow fluid to exit the reservoir into the bypass conduit in either scenario.
Regarding claim 19, Sorensen discloses an aspiration connector that’s configured to couple to the handpiece (112) (fig. 3, end of aspiration line 325 serves as connector for handpiece 112), but fails to teach wherein the valve  is located along the aspiration conduit and between an aspiration connector and the reservoir.
However, because the vacuum relief valve (350) and the bypass conduit (345) are in fluid communication with the aspiration line (325) (paragraph 0029, “a bypass conduit 345 is also in fluid communication with the aspiration line 325 and the vent reservoir 340 and bypasses the pump 335”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Sorensen such that the valve is located along the aspiration conduit and between an aspiration connector and the reservoir, as well as modify the valve to additionally allow for aspiration through the aspiration conduit when the valve does not allow fluid from the vent reservoir into the aspiration line, for the purpose of providing a suitable location for the valve that still bypasses the pump (paragraph 0029) while still allowing the valve to control the flow of fluid, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.In this case, it would not change the functionality of the device disclosed in Sorensen for the valve to be located along the aspiration conduit and between an aspiration connector and the reservoir, as the valve is in fluid communication between the aspiration conduit and the reservoir in either scenario. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brody (US 6908451) discloses a liquid venting surgical system wherein an irrigation fluid source is pressurized and vented as necessary.
King (US 20080114290) discloses a device used in eye surgery that changes the pressure head of an irrigation fluid source by adjusting the height of the irrigation fluid source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781